Title: From Thomas Jefferson to John Paradise, 25 May 1786
From: Jefferson, Thomas
To: Paradise, John



Dear Sir
Paris May 25. 1786.

My constant occupation in London put it out of my power to avail myself of your friendly offers to instruct me in the modern pronuntiation of the Greek, or rather in the pronuntiation of the modern Greeks. Yet I so ardently desire to become acquainted with this that I am induced to make you a most unreasonable request, that is to give me some written instructions on the subject. I do not mean to trouble you with writing a treatise for me. Would you do this for the public you would render them an acceptable service. But for myself I will only ask you to write down the Greek alphabet and the diphthongs, and opposite to each letter or diphthong, to express it’s power in Italian orthography, adding perhaps an example or two of a greek word, in greek letters, and then in the Italian letters of equivalent sound. I fix on the Italian rather than English orthography, because in the latter language the same letters have very different sounds in different words; whereas the sound of the Italian letters is always the same in the same situation.

I have yet another favour to ask. which is to get Kirkman to make for me one of his best harpsichords with a double set of keys, and the machine on the top resembling a Venetian blind for giving a swell. The case to be of mahogany, solid not vineered, without any inlaid work but deriving all it’s beauty from the elegance of the wood. I would wish entirely to avoid a complication of stops, wishing to have such only as are most simple and least liable to be put out of order as the instrument is to go to a country and to a situation where there will be no workman but myself to put it in order. When done I shall be glad to have a celestini apparatus put to it by Mr. Walker. I hope by that time he will have brought to perfection some method of giving it movement by a spring or a weight, or by some other mover than the foot or hand. I confide so much in Dr. Burney’s judgment and knowlege of musical instruments, and his interest too with Kirkman, that tho’ I have no right to ask either, myself, from the momentary, yet pleasing, acquaintance I contracted with him, I will however resort to your better acquaintance to interest him in advising or directing for the best. On receiving advice of the time when the instrument will be ready, I will take care to place the money in time in London and to direct it’s package and conveiance.
The mass of letters and business which had accumulated during my absence has kept me closely employed till now. I have seised the first moment of leisure to write letters to my friends in Virginia which I will pray you to deliver personally. I took the liberty of recommending to you an interior situation in Virginia. The principal reason was that the thunder in the lower parts was peculiarly disagreeable to you. Long experience and residence in the lower as well as upper parts of the country enable me to assure you that the difference is very great. In this I shall be contradicted by no man of observation who has lived in both parts as I have done. I can further assure you that since my return to Paris we have had as severe thunder as I almost ever heard in the upper parts of Virginia. To this reason for preferring the upper country I will shortly sketch several others. 1. The heats are less. 2. Not subject to fevers and agues and other bilious complaints. 3. The stile of living is more œconomical. 4. In being distant from your principal estate it’s operations will be less disturbed, and your time more at your own command. All this however will be controverted by the good people in and about Williamsburgh who will wish to fix you in their neighborhood. You will be best able to judge for  yourself after you shall have seen both parts of the country. I shall be happy to hear that you avail yourself of the good season to make the passage, that you have it safe, speedy and pleasant. After your arrival I know all will be well and shall have no other anxieties.
We have little new worth communicating. The Cardinal de Rohan’s memoir has appeared, but we do not see when his affair is to be ended. Rumors are still as incertain as they are unfavorable as to the situation of the K. of Prussia. Present me affectionately to Mrs. and Miss Paradise and be assured of the sincere esteem with which I have the honour to be Dear Sir your most obedient humble servant,

Th: Jefferson


  P.S. May 30. 1786. Some intervening business having for several days prevented my finishing the letters which accompany this, I have in the mean time received your favour of the 23. I owe you many thanks for the favourable sentiments you are pleased to express therein. They are more the effect of your own goodness than of any merit of mine. In fact, I am the gainer by this acquaintance; and I shall be happy to find occasions of convincing you that I view it in that light. The trouble I give you in the preceding part of this letter is but too apposite a proof that you are the loser.

